Exhibit 10.64

Execution copy dated 8 January 2010

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

DISTRIBUTION AND MANUFACTURING SERVICES AGREEMENT

FOR THE AMERICAS AND ISRAEL

Parties:

ViroPharma Biologics, Inc.

Stichting Sanquin Bloedvoorziening

8 January 2010



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

CONTENTS

 

1.    Definitions and interpretation    2 2.    Grant of rights    8 3.    Joint
Steering Committee and Development Issues    10 4.    Manufacturing and Supply
   11 5.    Fees    17 6.    Capacity Schedule and Second Supplier    19 7.   
Regulatory matters    23 8.    Representations and warranties    28 9.   
Indemnification and insurance    29 10.    Force Majeure    31 11.    Term and
termination    32 12.    Trademarks and Labeling    34 13.    Assignment and
delegation    34 14.    Change of control VBI and ViroPharma Incorporated    35
15.    Non-compete    35 16.    Confidentiality    36 17.    Miscellaneous    37
18.    Entire Agreement    39 19.    Governing law and dispute resolution    39

 

APPENDICES: Appendix 1    Annual Minimum Quantity Appendix 2    Fees Appendix 3
   Determination net sales



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

DISTRIBUTION AND MANUFACTURING SERVICES AGREEMENT FOR THE

AMERICAS AND ISRAEL

The undersigned:

 

I. ViroPharma Biologics, Inc., a corporation, incorporated under the laws of the
state of Delaware, having an address at 730 Stockton Drive, Exton, Pennsylvania
19341, United States of America (“VBI”);

on the one hand; and

 

II. Stichting Sanquin Bloedvoorziening (Sanquin Blood Supply Foundation), a
foundation (stichting), incorporated under the laws of The Netherlands, with its
registered seat in Amsterdam, The Netherlands, having an address at Plesmanlaan
125, 1066 CX Amsterdam, The Netherlands and registered with the Trade Register
of the Dutch Chamber of Commerce under number 41217565 (“Sanquin”),

on the other hand are entering into this Distribution and Manufacturing Services
Agreement for the Americas and Israel (this “Agreement”) as of this 8th day of
January, 2010 (the “Effective Date”).

VBI and Sanquin hereafter collectively referred to as the “Parties” and each
individually as “Party”.

Recitals:

 

A. Sanquin and Lev Pharmaceuticals, Inc. (“LPI”) entered into that certain
Distribution and Manufacturing Services Agreement, dated January 16, 2004, as
subsequently amended and modified by formal amendments and letter agreements,
including those dated January 30, 2006, January 31, 2006, September 24,
2007, June 4, 2008, July 15, 2008, August 6, 2008, December 22,
2008, December 23, 2008, May 29, 2009 and June 9, 2009 (as amended, and,
collectively, the “Original Agreement”), pursuant to which Sanquin granted
certain rights to LPI relating to the development and commercialization of the
Product (as defined below) in the United States of America and certain other
jurisdictions.

 

1/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

B. On October 13, 2008, the Product received approval for sales and marketing in
the United States of America.

 

C. On October 21, 2008, ViroPharma Incorporated acquired LPI and Sanquin had
granted its consent for the Original Agreement to remain in full force and
effect notwithstanding such change in control.

 

D. On April 8, 2009, LPI merged with and into Lev Development Corp. and the
surviving entity changed its name to ViroPharma Biologics, Inc.

 

E. The Parties now wish to amend and restate the Original Agreement in its
entirety, pursuant to this Agreement.

 

F. On November 27, 2007 LPI and Sanquin’s Affiliate Centrale Afdeling voor
Fractionering van het Rode Kruis cvba – Département Central de Fractionnement de
la Croix-Rouge scrl (“CAF-DCF”) entered into a Quality Agreement with respect to
US Source Plasma as starting material for Cinryze, and on November 29, 2007 LPI,
CAF-DCF and Sanquin entered into a Quality Agreement regarding Cinryze from US
Source Plasma as starting material (the “Original Quality Agreements”). The
Parties intend to replace the Original Quality Agreements with a new quality
agreement, and to use their best efforts to finalize such new quality agreement
no later than *** (the “Quality Agreement”), and until such time will continue
to operate under the Original Quality Agreements.

It is hereby agreed as follows:

 

1. Definitions and interpretation

 

1.1. Definitions. Capitalized words and expressions in this Agreement are
defined words and expressions which shall have the following meanings:

 

Affiliate    any entity that, directly or indirectly through one or more other
intermediaries, controls, is controlled by, or is under common control with a
Party, wherein “control” and “controlled” means the possession of the power to
direct the management and policies of the entity whether through ownership of
voting securities, by contract or otherwise; Agreement    this Distribution and
Manufacturing Services agreement for the Americas and Israel;

 

2/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

Annual Minimum Quantity    as defined in Section 4.12.1; Applicable Law    means
each law, rule, regulation, guideline or other requirement of a Regulatory
Authority, including cGMP and the requirements set forth in any Regulatory
Approval, in effect from time to time, which applies to the research,
development, manufacture, marketing, distribution, and/or sale of the Product;
Batch    all material intended to have uniform character and quality that is
produced in accordance with established parameters and according to a single
manufacturing order during that same cycle of manufacture; BLA    the approved
biologics license application for Regulatory Approval of the Product in the
United States of America, as amended; Business Day    means any day (other than
a Saturday or Sunday) on which banks are open for normal banking business in the
Netherlands and the United States of America; CAF-DCF    as defined in Recital
F; cGMP    current good manufacturing practices as described in parts 210 and
211 of Title 21 of the U.S. Code of Federal Regulations, as may be amended from
time to time, or any successor thereto, and any comparable laws, rules or
regulations under Applicable Law; Capacity Schedule    as defined in Section
6.1; Commercialization Plan for the Americas and Israel    as defined in Section
3.3; Commercially Reasonable Efforts    with respect to a Party, the efforts and
resources which would be used by that Party consistent with prevailing
pharmaceutical industry standards for a company of similar size and scope to
such Party with respect to a product or potential product at a similar stage in
its development or product life and of similar market potential taking into
account efficacy, safety, the

 

3/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

   competitiveness of alternative products in the market place or under
development, the patent and other proprietary position of the product, the
likelihood of obtaining Regulatory Approval, the commercial value of the product
and other relevant factors; Competitor    a manufacturer and/or distributor of a
human C1 esterase inhibitor or another blood plasma-derived product approved
under Applicable Law for marketing for the same or comparable clinical
indications as the Product; Confidential Information    the terms and conditions
of this Agreement and any information relating to the subject matter of this
Agreement, including but not limited to the Technology, provided by the
Disclosing Party to the Receiving Party, provided, however, that Confidential
Information shall not include any such information that the Receiving Party can
demonstrate: (a) was known to the Receiving Party at the time of disclosure by
the Disclosing Party (other than through receipt from the Disclosing Party or
its Affiliates), as can be established by written documentation; or (b) was
generally available to the public or was otherwise part of the public domain at
the time of such disclosure or became generally available to the public or
otherwise part of the public domain after such disclosure other than through any
act or omission of the Receiving Party in breach of this Agreement; or (c)
became known to the Receiving Party after disclosure by the Disclosing Party
through a non-confidential disclosure from a source that was not under an
obligation of confidentiality to the Disclosing Party; or (d) was independently
developed by the Receiving Party where such independent development can be
established by written documentation; Disclosing Party    a Party that discloses
its Confidential Information to the other Party; Effective Date    as defined in
the preamble;

 

4/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

EMEA    the European Medicines Evaluation Agency; FDA    the U.S. Food and Drug
Administration; Force Majeure Event    as defined in Section 10.1; Handling
Services    as defined in Section 4.3.1; Intermediates    plasma intermediate
fractions manufactured from Source Plasma used in the manufacture of Product;
Launch    as the case may be, the commercial launch of the Product in a new
country in the Territory; a substantial increase in the amount of Product
manufactured by Sanquin or by any Third Party resulting from capacity expansion
as reflected in the Capacity Schedule; and/or the commercial launch of
additional or new dosage strengths and/or formulations of the Product; and/or
the commercial launch of the Product for new or additional indications;
Manufacturing Facilities    Sanquin’s manufacturing facility located at
Plesmanlaan 125, P.O. Box 9190, 1006 AD, Amsterdam, The Netherlands (which may
be further identified as the “Amsterdam Manufacturing Facility”), and CAF-DCF’s
manufacturing facility, located at avenue de Tyras 109, B-1120, Brussels,
Belgium (and may be further identified as the “Brussels Manufacturing Facility),
and a manufacturing facility of any subcontractor of Sanquin as approved by VBI;
and each is a “Manufacturing Facility”; Minimum Yield    the minimum amount of
Units of final Product per liter of Source Plasma, as determined in accordance
with the provisions of Section 4.9.1; Original Agreement    as defined in
Recital A; Product    C1 esterase inhibitor derived from Source Plasma as
manufactured by Sanquin, its Affiliates and/or its subcontractor(s) in
accordance with the Specifications;

 

5/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

PV Agreement    as defined in Section 7.7.1; Quality Agreement    as defined in
Recital F; Raw Materials    the Source Plasma, excipients and associated
manufacturing components, all of which are utilized for manufacturing the
Product; Receiving Party    a Party that receives Confidential Information from
a Disclosing Party, including, but not limited to, employees, directors and
officers of such Party; Regulatory Approval    any registration, permit,
license, authorization or approval or any application therefor, filed with or
granted by a Regulatory Authority that is required under Applicable Law for the
distribution, sale and marketing of the Product, including, without limitation,
the BLA; Regulatory Authority    any supra-national, federal, national,
regional, state, provincial or local regulatory agency, department, bureau,
commission, council or other government entity, including the FDA, the European
Commission (including the EMEA), and any other entity exercising regulatory
authority with respect to the manufacture, marketing and/or sale of the Product;
Residual    the cryo-paste as well as the residual plasma remaining after
depletion of VBI owned Source Plasma for cryo-precipitate, PCC clotting-factors
and C1 esterase inhibitor; Semiannual Period    each six-month period, from
January through June, and from July through December; Source Plasma    the fluid
portion of human blood collected by plasmapheresis and intended as source
material for further manufacturing use, as obtained from US licensed collection
centers; Specifications    the specifications for the Product as reflected in
the BLA, any other Regulatory Approval, and the Quality Agreement; Target
Countries    those specific countries or groups of countries, identified

 

6/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

   from time to time in the Commercialization Plan for the Americas and Israel,
in which VBI will be using its Commercially Reasonable Efforts to seek
Regulatory Approval for the Product, in accordance with the timeframes and any
other conditions set forth in the Commercialization Plan for the Americas and
Israel; Technology    all technical information, whether tangible or intangible,
including (without limitation) any and all data, techniques, discoveries,
inventions, manufacturing processes, formulations, analytical methods, know how,
patents (including any divisional, continuation, extension, reissue,
reexamination certificate, or renewal patents), patent applications, inventor
certificates, trade secrets, methods of production and other proprietary
information, that Sanquin has rights to (as either owner, licensee or
sublicensee), or may hereafter obtain rights to, relating to the Product;
Territory    (i) all countries in North, Central and South America, with the
exception of the Dutch Overseas Territories, Argentina and Brazil, and (ii)
Israel (including the Palestinian Authority); Third Party    any person or
entity that is not VBI or Sanquin or one of their Affiliates; Unit    the unit
of enzymatic activity for C1 Esterase Inhibitor, as specified in the BLA; Valid
Delaying Event    as defined in Section 2.3; VBI Portion    as defined in
Section 6.1; Vial    a glass container with five-hundred (500) Units, as
specified in the BLA.

 

1.2.

Rules of Construction. For the purpose of this Agreement, except as otherwise
expressly provided herein or unless the context requires otherwise: (a) defined
terms include the plural as well as the singular and the use of any gender shall
be deemed to include the other gender; (b) references to “Sections” and other
subdivisions and to “Appendix(ices)” without reference to a document, are to

 

7/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

 

designated sections and other subdivisions of and to appendices to this
Agreement; (c) the term “including” means “including but not limited to”; and
(d) the words “herein,” “hereof,” “hereunder,” and other words of similar import
refer to this Agreement in whole and not to any particular provision.

 

2. Grant of rights

 

2.1. VBI rights.

 

2.1.1. VBI shall have and Sanquin hereby grants to VBI:

 

  a the exclusive right and license to distribute, market, offer for sale, sell,
import, export, and promote the Product in the Territory provided that such
Product shall be manufactured by Sanquin (and its Affiliates and/or Sanquin’s
subcontractors) as further set out in Section 4 hereof; and

 

  b the exclusive right to apply for as well as to obtain and to hold Regulatory
Approvals in the Territory, including the right to reference the Technology to
support Regulatory Approvals in the Territory to the extent necessary to comply
with Applicable Law.

 

2.2. Sublicenses.

 

2.2.1.

The rights and license granted to VBI under Section 2.1 shall include the right
to grant sublicenses (or further rights of reference), provided that (i) any
sublicense of all or substantially all of the rights licensed to VBI hereunder
to a Third Party shall require the prior written approval of Sanquin which may
be granted or withheld in Sanquin’s sole discretion, and (ii) any sublicense of
all or substantially all of the rights licensed to VBI hereunder to a Third
Party for a particular country or countries within the Territory shall require
the prior written approval of Sanquin, such approval not to be unreasonably
withheld. If Sanquin does not respond to VBI’s request for Sanquin’s approval of
any such sublicense contemplated by Section 2.2.1(ii) to a Third Party within
*** Business Days after the date of receipt of VBI’s request, then such approval
shall be deemed given by Sanquin. VBI’s obligations hereunder shall not be
affected by the sublicense of any or all of its rights hereunder. VBI shall
provide to Sanquin a written notice setting forth in reasonable detail the
nature of such sublicense and the identity of the sublicensee. Immediately upon
entering into a sublicense agreement (with the prior written approval of
Sanquin), VBI shall provide to Sanquin a copy of such executed sublicense
agreement. Any material amendment to such agreement shall require the prior
written approval of Sanquin, it being understood that with respect to a
sublicense agreement contemplated by Section 2.2.1(ii)

 

8/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

 

above, Sanquin’s approval of any amendment thereof shall be deemed given if
Sanquin does not respond to VBI’s request for Sanquin’s approval of such
amendment within *** Business Days after the date of receipt of VBI’s request.
VBI guarantees the performance of its sublicensees and the grant of any such
sublicenses shall not relieve VBI of its obligations under this Agreement. Any
such sublicense agreements shall be consistent with and subject to the terms and
conditions of this Agreement.

 

2.2.2. Notwithstanding any provision to the contrary in this Agreement, if VBI
desires to utilize one or more Third Parties to perform certain tasks pursuant
to VBI’s clinical research program, VBI, may, as part of such contract, grant to
such Third Party a nonexclusive, nontransferable, nonsublicensable license or
sublicense, as applicable, only to the extent and only for so long as such
license or sublicense is necessary for such Third Party to perform such tasks
under VBI’s clinical research program and subject to the discussion of the
granting of such (sub)license by the Parties within the scope of the JSC. VBI
guarantees the performance of any such sublicensees and the grant of any such
sublicenses shall not relieve VBI of its obligations under this Agreement.

 

2.3. Lapse of VBI rights. In the event that VBI shall not have used its
Commercially Reasonable Efforts to file an application for Regulatory Approval
for the Product in any Target Country in accordance with the timeframes set
forth in the Commercialization Plan for the Americas and Israel, or in the event
that VBI shall not have used its Commercially Reasonable Efforts to commercially
launch the Product in any Target Country in accordance with the timeframes set
forth in the Commercialization Plan for the Americas and Israel (except in both
cases as a result of (a) a Force Majeure Event, or (b) VBI’s good faith
reasonable determination regarding the advisability, from a regulatory or
commercial perspective, of proceeding as originally planned in the
Commercialization Plan for the Americas and Israel, including as a result of
Sanquin’s failure or inability to supply Product or withholding of consent or
any other action or omission of Sanquin that affects the timing or feasibility
of any of the events described in the Commercialization Plan for the Americas
and Israel and, in all cases discussed and approved by the Parties within the
scope of the JSC (each, a “Valid Delaying Event”)), upon delivery of written
notice by Sanquin, if VBI has not taken corrective action within *** days of the
date of such notice (such action to be demonstrated by VBI), Sanquin may decide
that VBI’s rights as set out in Section 2.1 shall lapse with respect to such
affected portion of the Territory, which decision shall be confirmed in writing
by Sanquin to VBI.

 

9/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

2.4. Sanquin rights. Sanquin shall retain all rights to develop, distribute,
market, offer for sale, sell, import and promote the Product outside the
Territory. Sanquin is and remains at all time the exclusive owner of the rights
to the Technology. VBI has no rights with respect to the Technology other than
those expressly granted under this Agreement, and subject to the terms hereof.

 

3. Joint Steering Committee and Development Issues

 

3.1. Joint Steering Committee.

 

3.1.1. Within thirty (30) days after the Effective Date, the Parties shall form
a joint steering committee (the “JSC”) consisting of an equal number of
representatives of each Party. The Parties agree that the JSC shall be a
consultation body. Within the scope of the JSC (or any subcommittee thereof as
may be established by the Parties), the Parties shall:

 

  a approve of (amendments, modifications or updates to) the Commercialization
Plan for the Americas and Israel;

 

  b report progress and communicate the status of each Party’s performance of
its obligations under this Agreement, including the implementation of the
Commercialization Plan for the Americas and Israel;

 

  c establish and periodically update the Capacity Schedule;

 

  d agree on the terms of the PV Agreement;

 

  e agree on the terms of the Quality Agreement;

 

  f establish a structured improvement program relating to the manufacturing of
the Product, including: developing *** if and to the extent possible, it being
understood that any *** relating to a modification of the ***, if any, will be
exclusively for the benefit of Sanquin;

 

  g confer regarding additional related matters at the request of either Party;

 

  h discuss matters including but not limited to (i) pre-clinical and clinical
development strategy; (ii) analysis and assessment of ongoing pre-clinical and
clinical development of Product; (iii) regulatory and quality assurance matters;
and (iv) manufacturing.

In addition, the operation of the JSC shall be as follows:

 

3.1.2.

VBI and Sanquin shall each appoint *** representatives as their representatives
to serve on the JSC, it being understood that the Parties may at any time agree
to change such number of representatives to be appointed by each Party. The

 

10/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

 

representatives of a Party may be changed from time to time at the discretion of
that Party upon written notification by the Party making such change to the
other. The Parties shall take turns appointing one of their representatives to
serve as chairperson of the JSC for a *** year term.

 

3.1.3. The JSC shall meet from time to time as determined by the JSC members. It
is expected that the JSC shall meet in person at least once in each calendar
quarter, at a location to be agreed by the Parties. Minutes of all meetings will
be prepared and circulated by the Party hosting the meeting within *** days of
such meeting. A meeting may be held by means of telephone conference or similar
communications equipment by means of which all persons participating in the
meeting can hear each other.

 

3.2. Subcommittees. The JSC may, at its discretion and from time to time,
establish subcommittees consisting of equal numbers of representatives of each
Party for the purpose of performing the functions designated by the JSC. Such
subcommittees shall report to the JSC to prepare for JSC meetings and to support
the consultation process at the JSC meetings.

 

3.3. Commercialization of Product. Pursuant to and subject to the terms of this
Agreement, VBI shall use its Commercially Reasonable Efforts to commercialize
the Product in the Territory, with the goal of obtaining Regulatory Approval and
commercial sales of the Product in the Target Countries. Within *** days of the
Effective Date, the Parties agree to jointly submit to the JSC for approval by
the Parties a commercialization plan for the Americas and Israel (the
“Commercialization Plan for the Americas and Israel”) that identifies Target
Countries and describes the obtaining of Regulatory Approval in Target
Countries. Either Party may, from time to time, submit amendments, modifications
or updates to the Commercialization Plan for the Americas and Israel to the JSC
for approval by the Parties. VBI agrees to use its Commercially Reasonable
Efforts to conduct its development work consistent with the Commercialization
Plan for the Americas and Israel. Each Party shall cooperate with and provide
reasonable support to the other Party in such Party’s conduct of development as
provided in the Commercialization Plan for the Americas and Israel.

 

4. Manufacturing and Supply

 

4.1. Manufacturing of Product by Sanquin for VBI. Sanquin shall manufacture the
Product for VBI as ordered by VBI. All Product shall be manufactured by Sanquin
and/or on behalf of Sanquin by its Affiliates and/or its subcontractor(s) on a
toll manufacturing basis, using Source Plasma as supplied to Sanquin by VBI.

 

11/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

4.2. Supply of Source Plasma by VBI to Sanquin.

 

4.2.1. VBI shall supply to Sanquin sufficient quantities of Source Plasma
required for the manufacture of the Product, ***. VBI shall deliver such Source
Plasma at CAF-DCF’s plasma warehouse in Buggenhout, Belgium, at VBI’s ***.

 

4.2.2. The Parties acknowledge and agree that Sanquin’s obligation to
manufacture Product for VBI is subject to the supply of sufficient quantities of
Source Plasma to Sanquin.

 

4.3. Handling of Source Plasma.

 

4.3.1. Sanquin shall procure that upon receipt of Source Plasma at the warehouse
in Buggenhout, Belgium, CAF-DCF shall provide the following services:

 

  a take in and store the Source Plasma, up to a maximum of ***% of the volume
of Source Plasma required to manufacture such volume of Product as (anticipated
to be) ordered for the next ***-month-period according to the latest Semiannual
Forecast, it being understood that a temporary excess of such maximum is
permitted with the prior approval of Sanquin;

 

  b assemble the Source Plasma into batches ready for manufacturing;

 

  c subsequently transport such batches to the relevant Manufacturing Facility
for the manufacture of the Product,

collectively: (the “Handling Services”), such Handling Services to be carried
out in accordance with the Quality Agreement.

 

4.3.2. Sanquin shall carry out the Handling Services with due care.

 

4.3.3. Subject to any agreements that VBI or its Affiliates has/have with any
Third Parties, Sanquin may purchase from VBI such Residuals of Source Plasma as
are, as of the time of such purchase, in surplus to the needs of VBI (to the
sole discretion of VBI) at such reasonable prices to be agreed upon in writing
between the Parties. Any remaining Residuals not purchased by Sanquin will be
stored and maintained by Sanquin in the plasma warehouse of CAF-DCF in
Buggenhout, up to a maximum volume of Residuals equal to ***% of the volume of
Source Plasma required to manufacture such volume of Product as (anticipated to
be) ordered for the next ***-month-period according to the latest Semiannual
Forecast (it being understood that a temporary excess of such maximum is
permitted with the prior approval of Sanquin) and/or otherwise made available
for sale to other parties as VBI shall determine. The Parties agree to negotiate
in good faith on any fees for these additional services.

 

12/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

4.3.4. In the event that any Source Plasma or Residuals thereof is/are lost or
destroyed when providing the Handling Services, Sanquin shall be liable for the
***, subject to the provisions of Section 9.1.

 

4.4. Forecasts and Orders.

 

4.4.1. At least *** days prior to the first day of each Semiannual Period during
the Term, VBI shall deliver to Sanquin a written, good faith *** month forecast
of the volume of Product that VBI then anticipates will be required to be
produced and delivered to VBI during that *** month period (the “Semiannual
Forecast”). The first *** months of the Semiannual Forecast shall contain VBI’s
volume requirements for Product by month (the “Firm Portion”), which shall be
binding on the Parties. The remaining *** months of the Semiannual Forecast
shall contain VBI’s non-binding then-anticipated volume requirements for Product
by calendar *** only.

 

4.4.2. As part of each Firm Portion, VBI shall place firm orders with Sanquin,
setting forth Units (or any other measurement agreeable to both Parties), the
various countries such Units shall be delivered to, anticipated delivery dates
and shipping instructions with respect to each shipment of Product for delivery.
Actual supply and shipment shall then take place pursuant to purchase orders
which are in a form and according to a working procedure mutually acceptable to
VBI and Sanquin and consistent with the terms of this Agreement.

 

4.4.3. Sanquin shall not be obligated to accept any Firm Portion to the extent
the quantity of Product ordered pursuant to such Firm Portion exceeds ***% of
the quantity of Product that was anticipated to be ordered for the same
Semiannual Period according to the immediately preceding Semiannual Forecast.
Notwithstanding the foregoing limitations, Sanquin shall use commercially
reasonable efforts to fill such order for such excess quantities from available
supplies, and Sanquin shall use commercially reasonable efforts to notify VBI
within *** days after receipt of an order of Sanquin’s ability to fill any
amounts of such order in excess of the quantities that Sanquin is obligated to
supply. VBI shall notify Sanquin as soon as possible of an increase in VBI’s
requirements for Product materially in excess of the limits set forth herein. In
any event the quantity of Product required to be supplied by Sanquin to VBI
under this Agreement shall in any calendar year not exceed the maximum amount as
established for the VBI Portion in the Capacity Schedule for such year unless
agreed otherwise between the Parties.

 

13/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

4.4.4. In the event that VBI submits any Firm Portion for Product for less than
the ***% of the quantity of Product that was anticipated to be ordered for the
same Semiannual Period according to the immediately preceding Semiannual
Forecast, Sanquin nevertheless shall have the right to supply and ship to VBI
(in accordance with the shipping instructions most recently supplied by VBI)
***% of the quantity of Product set forth in the immediately preceding
Semiannual Forecast for such Semiannual Period. VBI shall notify Sanquin as soon
as possible of a decrease in VBI’s requirements for Product materially below the
limits set forth herein. In the event of such a decrease, Sanquin shall use
commercially reasonable efforts, but shall not be required, to reduce
accordingly.

 

4.4.5. Notwithstanding the foregoing, the Parties may mutually agree to a
forecasting and ordering procedure in advance of any Launch.

 

4.5. Conformity.

 

4.5.1. The Product shall be manufactured by Sanquin at the Manufacturing
Facilities and according to the manufacturing process as set forth in the
Specifications (including the BLA and any other Regulatory Approvals).

 

4.5.2. The above manufacturing shall include, without limitation, applying all
Product labeling and package inserts and properly packing the Product for
shipment as required by the applicable Regulatory Authority.

 

4.6. VBI will advise Sanquin in writing of any proposed modifications to the
Specifications. Sanquin shall determine whether such proposed modifications are
feasible from both a technical and a cost-effectiveness perspective and shall
implement said modifications upon written acceptance thereof. Similarly, Sanquin
shall advise VBI in writing of any proposed or required changes to the
Specifications prior to the implementation thereof. The Parties agree that the
procedure for approving changes to the Specifications shall be elaborated in the
Quality Agreement.

 

4.7. Quality control.

 

4.7.1. Sanquin shall conduct, or cause to be conducted, quality control testing
of Product prior to shipment to VBI, in accordance with the Specifications (the
“Quality Testing”). The Quality Testing shall include all release testing as
required by the applicable Regulatory Authorities. Sanquin shall retain records
pertaining to the Quality Testing. Each shipment of Product hereunder shall be
accompanied by a certified quality control protocol and certificate of analysis
for each Batch of Product therein.

 

14/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

4.7.2. Sanquin shall make the final Product available for VBI at Sanquin’s
Manufacturing Facility. The final Product shall include all Product labeling,
package inserts, proper packing for shipment and a certified quality control
protocol and certificate of analysis for each Batch of Product as referred to in
Section 4.7.1 above. VBI shall be responsible for collection of such final
Product at the Manufacturing Facility and shipment thereof to VBI.

 

4.7.3. VBI shall accept or reject the Product in accordance with the procedures
as set forth in the Quality Agreement.

 

4.8. Shortage of Product. In addition to the obligations set forth in Section 10
relating to a Force Majeure Event, Sanquin shall notify VBI: (a) as promptly as
possible, but in any event no more than *** days after Sanquin’s receipt of a
firm purchase order from VBI, or (b) immediately upon becoming aware of
Sanquin’s inability to supply the quantity of Product to VBI that Sanquin is
required to supply hereunder under the timeframe required hereunder, of
Sanquin’s inability to supply such quantities of Product. In such event, Sanquin
shall allocate all available resources to remedy such shortage in the manner and
to the extent that Sanquin provides to its *** including, for such purposes,
***.

 

4.9. Minimum Yield Source Plasma.

 

4.9.1. As of the Effective Date, the Minimum Yield is *** per liter of Source
Plasma. In the first *** of each calendar year the JSC will establish a new
Minimum Yield value for that particular calendar year, as well as the mechanism
on which such yield standard will be based, taking into account, among other
factors, the actual, average outcome of Batches of Product manufactured during
the previous calendar year as well as any changes to the Source Plasma and other
factors as may be identified by either Party or both Parties from time to time.

 

4.9.2. In the event of an actual yield identified of less than the Minimum
Yield, Sanquin shall be liable for the *** of the Source Plasma ***.

 

4.10. Title to Source Plasma.

 

4.10.1. It is acknowledged and agreed that the Product is manufactured by
Sanquin for VBI on a toll manufacturing basis; therefore -except as set forth in
the next sentence- title to all Source Plasma, all work in process to
manufacture Product, including the Intermediates, all completed Product, and
Residuals, shall not be in Sanquin. For the avoidance of doubt, such Residuals
exclude any Residuals that have been sold and transferred by VBI to Sanquin.

 

15/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

4.11. Quality Agreement. In accordance with their best efforts on ***, the
Parties shall enter into the Quality Agreement, specifying operational routines
between the Parties concerning (among other things) the origin, collection,
delivery, intake, handling, processing, storage and testing of Source Plasma and
the manufacture (including formulation, filling, testing, packaging, release and
procedures for acceptance and rejection) of Product from such Source Plasma as
well as the shipment and storage of the final Product. The Parties shall discuss
and agree on the terms of the Quality Agreement within the scope of the JSC. The
Quality Agreement will be subject to and consistent with the terms of this
Agreement and the Specifications, and in the event of conflict between terms of
this Agreement and/or the Specifications, as applicable, on the one hand, and
the Quality Agreement on the other hand, this Agreement or the Specifications,
as applicable, will govern, it being agreed that more specific provisions in the
Quality Agreement shall not be deemed a conflict.

 

4.12. Minimum Purchase Requirement.

 

4.12.1. Notwithstanding any provision in this Agreement to the contrary, in each
calendar year during the Term beginning in calendar year ***, VBI shall purchase
from Sanquin no less than a minimum quantity of Product as established by the
Parties for such calendar year (the “Annual Minimum Quantity”). The Parties
agree that during calendar years ***, the Annual Minimum Quantity shall be equal
to *** Units of the Product, and that ***; provided, however, that VBI shall
purchase no less than *** Units of Product from Sanquin under this Agreement.

 

4.12.2. The purchase obligations set forth in Section 4.12.1 are on a take or
pay basis. This means that in the event that VBI does not purchase the Annual
Minimum Quantity during any calendar year, and/or does not purchase at least ***
Units under this Agreement in each of the calendar years ***, VBI shall be
obligated to pay to Sanquin within *** days following the end of the subject
calendar year an amount equal to the difference in amounts actually paid for the
Product purchased during that calendar year and the amount that would have been
paid had VBI purchased the Annual Minimum Quantity during that calendar year.
The foregoing shall be Sanquin’s sole remedy for VBI’s failure to meet its
obligations under Section 4.12.1 for such calendar year; provided, however,
that, in the event that VBI breaches its obligations under Section 4.12.1 and
also fails to make the payment described in this Section 4.12.2, then Sanquin
shall have the right to terminate this Agreement in accordance with the
provisions of Section 11.2.1(i)(b) and/or to seek performance of VBI’s payment
obligations under this Section 4.12.2.

 

16/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

4.12.3. The Parties agree that the Annual Minimum Quantity for any calendar year
shall be reasonably and proportionately reduced for such calendar year in the
event that Sanquin and/or Sanquin’s Affiliates fails for any reason (other than
due to the fault of VBI or any Affiliate of VBI), including due to a Force
Majeure Event, to manufacture and deliver (a) Product to VBI in accordance with
the requirements of this Agreement; or -only with respect to calendar years ***-
(b) any other C1 esterase inhibitor plasma-derived product to any Affiliate of
VBI in accordance with the requirements of any other agreement. For the
avoidance of doubt, in the event of a reduction described in this
Section 4.12.3, such reduced amount shall not be carried forward to the
following calendar year.

 

4.12.4. Beginning in ***, the Parties shall enter into good faith negotiations
for the purpose of establishing the Annual Minimum Quantity for the *** calendar
years beginning in ***, taking into account all relevant factors, including
product exclusivity in the applicable countries in the Territory, the
competitiveness of alternative products in the market place or under
development, the commercial value of the Product and other relevant factors.
Thereafter, for calendar years subsequent to ***, the Parties shall similarly
enter into good faith negotiations for the purpose of establishing the Annual
Minimum Quantity for such calendar years reasonably in advance of such calendar
years. In all cases, the Parties shall reflect their agreement in writing in
Appendix 1 hereto.

 

5. Fees

 

5.1. Handling Services fee. VBI shall pay to Sanquin a fee for the Handling
Services as set out in article 2 of Appendix 2.

 

5.2. Manufacturing fee.

 

5.2.1. VBI shall pay to Sanquin a fee for the manufacturing of the Product as
set out in article 3 of Appendix 2.

 

5.2.2. Without prejudice to the annual indexation of the manufacturing fee as
set out in Appendix 2, the manufacturing fee may be increased or decreased in
accordance with the following:

 

  a as agreed to by both Parties through good faith negotiations in order to:
(i) cover Sanquin’s *** due to a significant change in manufacturing as a result
of Product improvement or regulatory requirements; or (ii) *** as a result of
the implementation of any *** if and to the extent *** can be *** between the
Parties and excluding any *** relating to a modification of the ***, if any,
which *** will be exclusively for the benefit of Sanquin;

 

17/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

  b as agreed to by both Parties through good faith negotiations in order to
cover an *** in Sanquin’s *** in relation to this Agreement, if such *** is the
result of a future event that is industry-wide and not the result of an event
for which Sanquin can be blamed; and

 

  c as agreed to by both Parties through good faith negotiations in the event of
a significant change in (i) *** or (ii) *** of the Product as a result of
regulatory requirements.

 

5.2.3. In addition to what is set out in Section 5.2.2 above, the Parties
acknowledge and agree that the engagement of a Second Supplier (as referred to
in Section 6.5) will lead to extra costs (in relation to the duplication of the
manufacturing facility) which extra costs will lead to ***. The Parties agree
that they shall negotiate in good faith the amount of such ***.

 

5.3. Batch release fee. VBI shall pay to Sanquin a fee for services related to
the release of each Batch as set forth in article 4 of Appendix 2.

 

5.4. Denomination. All fees in this Agreement are in euros and excluding VAT.

 

5.5. Invoices.

 

5.5.1. Sanquin shall invoice VBI for the manufacturing fee for the Product
manufactured for VBI and the Batch release fee upon completion of each purchase
order of Product. All such invoices shall be due and payable within *** calendar
days after the date of invoicing. Sanquin shall reference VBI’s purchase order
on all invoices. Sanquin shall direct invoices for the manufacturing fee and the
Batch release fee as instructed by VBI.

 

5.5.2. Sanquin shall invoice VBI for the Handling Services fee periodically. All
invoices for the Handling Services fee shall be due and payable within ***
calendar days after the date of invoicing. Sanquin shall direct invoices for the
Handling Services fee as instructed by VBI.

 

5.5.3. In the event of a delay in payment of an invoice, statutory commercial
interest (wettelijke handelsrente) within the meaning of article 6:119a of the
Dutch Civil Code will be due by VBI with respect to the invoiced amount, such
interest to be calculated over the period as from the date following the due
date of the invoice until and including the date of the actual payment of the
invoice.

 

5.6. Consistency. Without prejudice to the annual indexation as set out in
Appendix 2, the Handling Services fee and the Batch release fee set forth in
this Section 5 shall remain constant regardless of whether Sanquin or any of its
Affiliates or subcontractors manufactures the Product, or any portion thereof,
and regardless of the Manufacturing Facilities used for the manufacture of the
Product.

 

18/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

6. Capacity Schedule and Second Supplier

 

6.1. The Capacity Schedule. In the *** the Parties shall within the scope of the
JSC establish a capacity schedule based on the Parties’ good faith estimate of
the total requirements for C1 esterase inhibitor for the next calendar years,
***, which requirements shall comprise ***. These total requirements shall be
balanced against Sanquin’s aggregate manufacturing capacity for C1 esterase
inhibitor (including the capacity of any Affiliate and/or subcontractor capable
of acting as a Second Supplier (as defined in Section 6.5), if any) (the
“Capacity Schedule”). The Capacity Schedule shall be updated within the scope of
the JSC no less frequently than annually, and shall include projects identified
by the Parties to enhance manufacturing capacity. Furthermore as soon as
practicable in *** the Parties shall negotiate in good faith, taking into
account all applicable factors, to establish the Capacity Schedule for the next
*** calendar years after ***, and so on. The Capacity Schedule may comprise,
from time to time, projects that are in process as well as projects that will be
implemented by the Parties, such as the projects set out in Sections 6.2 and 6.3
below.

 

6.2. In-Process Projects.

 

6.2.1. Existing Industrial Scale Project. Sanquin is in the process of
implementing structural and equipment changes to the Amsterdam Manufacturing
facility and to the Brussels Manufacturing Facility, as further described in the
Capacity Schedule (the “Existing Industrial Scale Project”).

 

6.2.2. Under the Existing Industrial Scale Project, VBI has funded a total
investment of *** euros, through a loan facility upon the terms set forth in
Section 6.4 (the “Loan 1”), such loan covering ***% of the capital investment
required for the Brussels Manufacturing Facility, and ***% of the capital
investment required for the Amsterdam Manufacturing Facility. Sanquin shall
provide the remaining ***% of the funding required to complete the Existing
Industrial Scale Project as it relates to the Amsterdam Manufacturing Facility
and shall use Commercially Reasonable Efforts to obtain Regulatory Approval to
be able to manufacture the Product in such facility no later than ***.

 

6.2.3.

In addition, Sanquin agrees to fund any necessary non clinical studies required
as a result of the scale up resulting from the Existing Industrial Scale Project
(“Scale Up”), including but not limited to conformance lot production (it being
understood that the Source Plasma required for such conformance lot production

 

19/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

 

will be supplied to Sanquin by VBI, free of charge) and testing, comparability
testing between product from the licensed facility/process and the scaled up
facility/process, and any other non-clinical studies required by the Regulatory
Authorities to obtain approval of the Scale Up.

 

6.2.4. Small-Scale Doubling. Sanquin has completed the implementation of labor
management changes that allow for an initial scale-up of the manufacturing
capacity without prior approval of a variation to the BLA (the “Small-Scale
Doubling”), such Small-Scale Doubling to become operational ***.

 

6.3. Additional Projects.

 

6.3.1. Sanquin shall cause to be implemented structural and equipment changes to
the Brussels Manufacturing Facility in accordance with the Capacity Schedule for
the purpose of accommodating an automated bottle cutting facility and related
equipment (the “Bottle Cutting Facility Addition-Brussels”), financed through a
loan facility to be provided by VBI or any of its Affiliates in the amount of
5 million euros upon the terms set forth in Section 6.4 (the “Loan 2”). It is
anticipated that the Bottle Cutting Facility Addition-Brussels will be completed
in accordance with the timeframe set forth in the Capacity Schedule.

 

6.3.2. The Loan 2 will be made available to Sanquin by way of transferring the
amount of the Loan 2 to Sanquin’s bank account (as specified by Sanquin from
time to time) in accordance with the following scheme:

 

January 15, ***

   ***      

March 1, ***

   ***      

June 1, ***

   ***      

September 1, ***

   ***      

 

6.4. Repayment of the Loan.

 

6.4.1.

The Loan 1 and the Loan 2 shall hereafter collectively be referred to as the
“Loan”. With respect to the Loan, Sanquin hereby agrees that: (i) the Loan shall
be due and payable in full by the Maturity Date as defined in Section 6.4.2;
(ii) no interest shall accrue on the outstanding principal amount of the Loan;
(iii) Sanquin has credited VBI at the Effective Date *** and the remaining
principal amount of the Loan outstanding from time to time shall be repaid by
crediting VBI and/or any of its Affiliates a *** discount on the manufacturing
fee per Unit of Product and/or any other C1 esterase inhibitor plasma-derived
product delivered by Sanquin to VBI and/or such Affiliate(s) until the amount of
such discount has been completely applied against the outstanding balance of the
Loan; and

 

20/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

 

(iv) Sanquin shall continue to conduct its operations in a manner substantially
similar to its current operations for all periods prior to the repayment in full
of the Loan.

 

6.4.2. Given the Parties’ current understanding of the volumes of Product
anticipated to be ordered by VBI in accordance with the provisions of
Section 4.4, the discount per Unit of Product as under Section 6.4.1 allows
Sanquin to pay back the Loan before January 1, *** (“Maturity Date”). Should VBI
not order such anticipated volumes of Product then VBI shall waive the part of
the Loan still outstanding as of the Maturity Date. Furthermore should this
Agreement be terminated by Sanquin before the Maturity Date because of the
uncured material breach of VBI, then VBI shall waive the part of the Loan still
outstanding as of the date of termination. Also in the event of the filing of a
petition for bankruptcy of VBI or any application for any equivalent insolvency
proceedings in respect of VBI before the Loan has been fully paid back by
Sanquin, the then outstanding balance of the Loan shall be forgiven.

 

6.4.3. Should, on the other hand, the Agreement be terminated by VBI because of
the uncured material breach of Sanquin before the Loan has been fully paid back,
then Sanquin shall pay to VBI the remaining principal amount of the Loan
outstanding as of the date of termination within *** days from such termination
date. For purposes of clarity, the Parties expressly agree that an event as
described in Section ***, shall not be considered a default by Sanquin. Should
such event take place before the Loan has been fully paid back by Sanquin and
result in ***, then VBI shall ***.

 

6.5. Second Supplier.

 

6.5.1. Sanquin shall use commercially reasonable efforts to enter into one or
more manufacturing agreement(s) (“Subcontracting Agreement”), as the case may
be, with one or more Affiliates, including possibly CAF-DCF, and/or Third Party
subcontractors reasonably acceptable to VBI (“Second Supplier”), pursuant to
which Subcontracting Agreement the Second Supplier shall be in a position to
manufacture certain quantities of Intermediates and/or Product to be agreed upon
by the Parties and to be included in the Capacity Schedule, and to provide for a
back-up manufacturing facility in order to reasonably secure the manufacturing
of Product under this Agreement (including in the event that any Manufacturing
Facility is temporarily out of operation). Timing of the entry into of the
Subcontracting Agreement, the terms of the Subcontracting Agreement and the
identity of the Second Supplier shall be discussed and agreed between the
Parties within the scope of the JSC. Sanquin shall provide VBI with a complete
and accurate copy of each Subcontracting Agreement and any subsequent
amendments, all of which shall be in writing.

 

21/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

6.5.2. In addition, in the event of any of the following events occurring during
the Term:

 

  a the sale, lease, transfer, conveyance, or other disposition of all or
substantially all of Sanquin’s assets;

 

  b the dissolution of Sanquin;

 

  c VBI’s termination of this Agreement as a result of Sanquin’s uncured
material breach;

 

  d Sanquin’s premature termination of this Agreement in accordance with
Section 11.1.2 below (for the avoidance of doubt: such event not including the
termination of this Agreement upon expiry of the 18-year-renewal period as
referred to in Section 11.1.2);

 

  e Sanquin files for bankruptcy;

 

  f a Force Majeure Event,

and only if such event shall result in Sanquin (including any successor of
Sanquin) permanently ceasing to manufacture the Product, Sanquin hereby
(i) grants and shall grant to VBI a *** (except as set forth in Section 6.5.4)
perpetual license and access to the Technology; and (ii) assigns and shall
assign to VBI each of the Subcontracting Agreements; provided that Sanquin shall
remain liable with respect to any liabilities or obligations thereunder relating
to the period prior to the effective date of such assignment. Each
Subcontracting Agreement shall provide that the Second Supplier shall in such
event still be entitled to use the Technology in order to manufacture the
Product for VBI and shall have assignment provisions consistent with this
paragraph.

 

6.5.3. Sanquin shall notify VBI as promptly as reasonably possible upon becoming
aware that any of the events as set out in Section 6.5.2 above is anticipated to
occur or has occurred, as the case may be.

 

6.5.4.

In the event that VBI is granted a license and gets access to the Technology
pursuant to Section 6.5.2 above, VBI will make a one-time payment to Sanquin (or
any resulting successor company) in the amount of ***); provided, however, that
VBI will not be obliged to make such payment if such payment has already been
made by any of VBI’s Affiliates. In addition to the aforementioned payment, VBI
will pay to Sanquin (or any resulting successor company) a royalty fee in the
amount of ***% on net sales of Product in the Territory for a period of ***
years,

 

22/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

 

starting on the first day of the calendar *** immediately following the calendar
*** in which VBI is granted a license as set out in Section 6.5.2; each such
year hereinafter referred to as a “Reference Year”. Such net sales of Product
shall be determined as set out in Appendix 3. For the purposes of this
Section 6.5.4 and Appendix 3 the term “Product” shall also include any other C1
esterase inhibitor plasma-derived product.

 

6.5.5. Sanquin shall invoice VBI for the royalty fee for each Reference Year
following the final determination of the net sales in such Reference Year in
accordance with Appendix 3. All such invoices shall be due and payable within
*** calendar days after the date of invoicing.

 

7. Regulatory matters

 

7.1. Obtaining and maintenance of Regulatory Approval. Subject to and in
accordance with the Commercialization Plan for the Americas and Israel, VBI
shall use Commercially Reasonable Efforts to obtain Regulatory Approvals for the
Product, and undertake all related regulatory activities in connection
therewith, including but not limited to filing of and following-up on
applications for such Regulatory Approvals with the relevant Regulatory
Authorities, at VBI’s ***. Also after any Regulatory Approval for the Product
has been obtained, VBI shall be responsible for all regulatory activities with
respect to such Regulatory Approval, at VBI’s ***.

 

7.2.

Clinical trials. VBI shall be solely responsible for conducting and supporting
all clinical trials and other development activities in support of its efforts
described in Section 7.1 and the Commercialization Plan for the Americas and
Israel. VBI shall periodically provide Sanquin with the opportunity to review,
to make recommendations concerning and to approve of such clinical trials and
other development activities in advance of conducting such clinical trials
within the scope of the JSC. More specifically VBI shall present to and discuss
with Sanquin a request for approval of any clinical trial it intends to conduct
together with a general outline of such clinical trial, including details in
respect of the disease entity, the sites, the dosing scheme and the clinical
endpoint. Subsequently Sanquin shall have *** Business Days to consider such
clinical trial and to respond to VBI’s request for approval thereof, it being
understood that Sanquin shall take into account any recommendations and/or
requirements with respect to such clinical trial made by the FDA or any other
Regulatory Authority. If Sanquin does not respond to VBI’s request for approval
of such clinical trial within such *** Business Day-period, such approval shall
be deemed given by

 

23/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

 

Sanquin. Any disapproval by Sanquin of a clinical trial shall be duly
substantiated, it being understood that the only basis for disapproval can be
***. In the event of a major change to a general outline of a clinical trial as
approved by Sanquin, VBI will notify Sanquin thereof, in which event Sanquin
will have another *** Business Day-period to consider and approve such major
change in accordance with what is set out before.

 

7.3. Cooperation.

 

7.3.1. Without limiting the generality of the foregoing, VBI and Sanquin shall
collaborate and cooperate in all regulatory matters with respect to any
Regulatory Approval including without limitation with respect to the preparation
and filing of all applications for Regulatory Approvals and in connection with
communications to or inspections or audits by a Regulatory Authority with
respect to any Regulatory Approval. Without limiting the generality of the
foregoing, Sanquin shall cooperate with any reasonable request for assistance
from VBI, including by, at Sanquin’s ***, making available to VBI information,
including without limitation manufacturing and quality control data and other
information on the manufacturing process for the Product as is reasonably
necessary to prepare, file, obtain and maintain any Regulatory Approval.

 

7.3.2. VBI and Sanquin shall disclose to each other all data resulting from
clinical studies as well as any other data of which either of them may come into
possession related to the Product. VBI and Sanquin agree to consult with each
other in the interpretation and reporting of such data. VBI and Sanquin shall
have the right to use such data *** in reporting and updating their regulatory
files in support of obtaining and maintaining regulatory approvals.

 

7.4. Information obligations relating to Regulatory Approvals. VBI shall inform
Sanquin on a *** basis of the status of all applications for Regulatory
Approvals for the Product as filed by VBI. In addition VBI shall provide to
Sanquin copies of all registration dossiers relating to the Product (including
any updates of such dossiers) that are the subject of Regulatory Approvals,
including but not limited to the BLA.

 

7.5. Ownership Regulatory Approval.

 

7.5.1. VBI shall own each Regulatory Approval as obtained for the Product in the
Territory.

 

7.5.2.

Commercialization. VBI shall use its Commercially Reasonable Efforts to, after
receipt of Regulatory Approval for the Product in a Target Country, launch the
Product for commercial sale in such Target Country in accordance with the

 

24/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

 

timeframes set forth in the Commercialization Plan for the Americas and Israel.
VBI shall promptly deliver notice to the JSC of its decision to cease the
commercialization of, or to not commercialize, the Product in any country of the
Territory where VBI holds a valid Regulatory Approval or has filed an
application for Regulatory Approval including in such notice whether such
determination is a result of a Valid Delaying Event. If such decision is not a
result of a Valid Delaying Event, upon written request of Sanquin, VBI shall
have the option to (i) change its decision and use its Commercially Reasonable
Efforts to commercialize the Product in such Target Country (and shall have ***
days to provide Sanquin with reasonable evidence of such efforts) or
(ii) transfer its rights to such Regulatory Approval with respect to such Target
Country or application for Regulatory Approval with respect to such Target
Country to Sanquin for ***.

 

7.5.3. VBI shall promptly inform Sanquin of the filing of a petition for
bankruptcy of VBI or any application for any equivalent insolvency proceedings
in respect of VBI. After VBI has become bankrupt or insolvent upon filing of
such petition or application, the following applies: in the event that VBI is in
breach of this Agreement and such breach has not been cured within *** Business
Days after delivery of a written notice of default, Sanquin shall *** obtain for
*** VBI’s rights to the Regulatory Approvals as obtained by VBI and/or the
applications for Regulatory Approvals as filed by VBI.

 

7.6. Agency.

 

7.6.1. VBI shall act as Sanquin’s “agent” (vertegenwoordiger) in the relation
with the FDA in connection with this Agreement. VBI will perform the agency
activities ***.

 

7.6.2. VBI will continue to act as Sanquin’s US “agent” (vertegenwoordiger) in
the relation with the FDA for products other than the Product unless
specifically requested by Sanquin to transfer this responsibility to another
party.

 

7.7. Pharmacovigilance.

 

7.7.1. Each Party shall promptly notify the other Party of any information that
comes to such Party’s attention concerning any serious or unexpected side
effect, injury, toxicity or sensitivity reaction, and the severity thereof, due
to any cause associated with, or observed in conjunction with the use or
following administration of, the Product in accordance with that certain
pharmacovigilance agreement to be entered into between the Parties (the “PV
Agreement”). The terms of the PV Agreement shall be discussed and agreed upon
between the Parties within the scope of the JSC. The Parties shall enter into
such PV Agreement no later than ***.

 

25/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

7.7.2. Until entry into the PV Agreement, the following shall apply. VBI shall
be responsible for pharmacovigilance activities in the Territory in accordance
with Applicable Law, and shall keep Sanquin informed in accordance with
Applicable Law. Sanquin shall provide timely assistance in responding to any
complaints with respect to the Product, including without limitation by review
of Batch records and retained samples as well as testing of the Product. VBI
shall reimburse Sanquin for *** incurred therewith unless it appears that any
complaint was directly or indirectly a result of Sanquin’s failure to
manufacture the Product in accordance with the Specifications, in which case
such reasonable costs shall be for the account of Sanquin.

 

7.8. Product recalls.

 

7.8.1. If any Batch of Product must be recalled or withdrawn due to failure to
meet any applicable Specifications, requirements of the FDA or any other
applicable Regulatory Authority or any other requirements of Applicable Law, the
Party identifying such reason for recall or withdrawal shall immediately inform
the other Party thereof. Whether it is Sanquin or VBI (whether or not upon
instruction by the FDA or any other Regulatory Authority) that determines that a
recall or withdrawal is warranted, VBI shall have the sole responsibility to
effectuate such recall or withdrawal, provided, however, that VBI shall not
initiate such recall or withdrawal without the prior written consent or
instruction of Sanquin.

 

7.8.2. Sanquin shall provide its reasonable cooperation in effecting a recall or
withdrawal. VBI shall reimburse Sanquin for any costs reasonably made by Sanquin
in relation to a recall or withdrawal. However, if a recall or withdrawal is the
result of Sanquin’s failure to manufacture a Batch of Product in accordance with
the Specifications and each Regulatory Approval, a manufacturing error or
omission, or the negligence of Sanquin, Sanquin shall reimburse VBI for any
costs reasonably made to effectuate such recall or withdrawal.

 

7.9. Retention of samples and documentation.

 

7.9.1. Sanquin shall generate, retain and maintain:

 

  a. all records necessary to comply with cGMP and all other Applicable Law
relating to the manufacture of the Product;

 

26/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

  b. all manufacturing records, standard operating procedures, equipment log
books, Batch manufacturing records, laboratory notebooks and all raw data
relating to the manufacturing of the Product; and

 

  c. samples of each Batch and Raw Materials (other than the Source Plasma).

For purposes of this Section 7.9.1, samples shall include a quantity of
representative material of each Batch and Raw Materials sufficient to perform at
least full duplicate quality control testing, and shall specify the dates of
manufacture and packaging thereof. Samples so retained shall be selected at
random from either final container material or from bulk and final containers,
provided that they include at least one final container as a final package, or
package-equivalent of such filling of each Batch. Such samples shall be stored
at temperatures and under conditions which will maintain the identity and
integrity of the relevant sample.

 

7.9.2. VBI shall generate, retain and maintain:

 

  a. all records necessary to comply with Applicable Law relating to the
storage, distribution and sale of the Product; and

 

  b. all records, standard operating procedures, equipment log books, suppliers
data and other raw data relating to the purchase, storage and shipment of the
Source Plasma and samples of the Source Plasma required by Applicable Law.

 

7.9.3. All materials, samples, records and other items referred to in Sections
7.9.1 and 7.9.2 shall be retained by Sanquin and VBI, respectively for such
period as may be required by cGMP and all other Applicable Law.

 

7.10. Inspections.

 

7.10.1. VBI Inspections. Sanquin agrees that VBI and its agents shall have the
right from time to time, upon reasonable prior notice to Sanquin and during
normal business hours, to inspect the Manufacturing Facilities as well as the
manufacturing of the Product, including inspection of (a) the Raw Materials
(including without limitation the Source Plasma) used for the manufacture of the
Product, (b) the holding facilities for such Raw Materials, (c) the equipment
used in the manufacture of the Product, and (d) all records relating to such
manufacturing and the Manufacturing Facilities (to the extent they relate to the
Product).

 

27/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

7.10.2. Sanquin Inspections. VBI agrees that Sanquin shall have the right from
time to time, upon reasonable prior notice to VBI and during normal business
hours, to inspect the Source Plasma collection centers, VBI’s distribution
channels as well as the performance by VBI of its pharmacovigilance obligations
under the PV Agreement. Following any such inspection, Sanquin shall discuss its
observations and conclusions with VBI and if required pursuant to Applicable
Law, VBI shall implement such corrective actions as may be reasonably determined
by Sanquin and within such period as may be agreed by the Parties.

 

7.10.3. Regulatory inspections. VBI shall be responsible for all obligations
under the regulations of all applicable Regulatory Authorities. VBI shall notify
Sanquin by telephone within *** hours, and in writing within *** Business Days,
after learning of any proposed inspection by the FDA or any other Regulatory
Authority pertinent to the Raw Materials, Product or Specifications, and
promptly by telephone after learning of any unannounced inspection pertinent to
the Raw Materials, Product or Specifications. VBI shall provide to Sanquin a
copy of any report and other written communications received from the FDA or any
other Regulatory Authority in connection with such inspection within ***
Business Days after receipt thereof.

 

8. Representations and warranties

 

8.1. Product Warranties from Sanquin. Sanquin hereby represents and warrants to
VBI as of the date of the delivery of the Product to VBI as follows: (a) the
Product is in conformity with the Specifications; (b) the Product has been
manufactured in conformance with cGMP, all other Applicable Law, this Agreement
and the Quality Agreement; and (c) the Product has been manufactured in
facilities that are in compliance with Applicable Law at the time of such
manufacture (including applicable inspection requirements of the FDA and other
Regulatory Authorities).

 

8.2. Product Warranties from VBI. VBI hereby represents and warrants to Sanquin
as follows: (a) VBI shall import, use, sell and offer for sale the Product in
the Territory in accordance with the Regulatory Approvals, good distribution
practices and Applicable Law; (b) the Source Plasma as supplied to Sanquin for
the manufacturing of the Product is in conformity with the Specifications, all
other Applicable Law, this Agreement and the Quality Agreement; and (c) VBI, its
Affiliates and any sublicensee of VBI are duly authorized to distribute the
Product in the Territory.

 

28/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

8.3. Additional Representations and Warranties.

 

8.3.1. By VBI. VBI hereby represents and warrants to Sanquin that (a) it is a
corporation validly existing under the laws of the state of Delaware; (b) it has
the requisite authority to enter into this Agreement and to perform its
obligations hereunder; (c) it has obtained all necessary corporate approvals to
enter into this Agreement; (d) this Agreement is a legal, valid and binding
agreement of VBI, enforceable against VBI in accordance with its terms, subject
to applicable limitations on such enforcement based on bankruptcy laws and other
debtors’ rights; (e) it is not aware of any contractual or other restriction,
limitation or condition which might affect adversely its ability to perform
hereunder; and (f) it is in material compliance with all Applicable Law.

 

8.3.2. By Sanquin. Sanquin hereby represents and warrants to VBI that (a) it is
a foundation organized and existing under the laws of The Netherlands; (b) it
has the corporate authority to enter into this Agreement and to perform its
obligations hereunder; (c) it has obtained all necessary corporate approvals to
enter into this Agreement; (d) this Agreement is a legal, valid and binding
agreement of Sanquin enforceable against Sanquin in accordance with its terms,
subject to applicable limitations on such enforcement based on bankruptcy laws
and other debtors’ rights; (e) the Product is approved for marketing and sale
for hereditary angeoedema by the Dutch Medicines Evaluation Board; (f) it is in
material compliance with all Applicable Law, (g) it has sufficient capacity,
facilities and employees with the requisite skill and experience to manufacture
the Product conforming to the warranty set forth in Section 8.1 hereof, and
(h) there is no Third Party intellectual property which would be infringed as a
result of manufacturing the Product in accordance with this Agreement.

 

8.4. Information Rights. Annually, prior to 15 April, VBI shall provide to
Sanquin a copy of VBI’s unaudited financial statements, compliant with US GAAP
and a copy of ViroPharma Incorporated’s audited financial statements, compliant
with US GAAP.

 

9. Indemnification and insurance

 

9.1.

Indemnification of VBI. Sanquin shall indemnify, hold harmless and defend VBI
and its Affiliates from and against any and all claims, actions, causes of
action, judgments, awards, liabilities, taxes, losses, costs or damages, all of
which within the meaning of articles 6:95 and 6:96 Dutch Civil Code, as well as
reasonable attorneys’ fees (collectively, the “Losses”) suffered by them, to the
extent arising out of or resulting from and/or with respect to (a) Sanquin’s
infringement of any Third Party’s intellectual property as a result of the
manufacturing of the Product,

 

29/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

 

(b) Sanquin’s breach of this Agreement, or (c) Sanquin’s negligence or wilful
misconduct, in each case except to the extent VBI has an obligation to indemnify
Sanquin therefor in accordance with Section 9.2 hereof.

 

9.2. Indemnification of Sanquin. VBI shall indemnify, hold harmless and defend
Sanquin and its Affiliates (including CAF-DCF) from and against any and all
Losses, suffered by them, which arise out of or result from and/or with respect
to (a) any value added tax and customs duties, including penalties, interest and
any other costs or expenses related to or associated with such taxation in
relation to the flow of goods (including Source Plasma) between Sanquin and/or
CAF-DCF on the one hand and VBI (formerly known as LPI) and its Affiliates on
the other hand under the Original Agreement and this Agreement, (b) VBI’s
infringement of any Third Party’s intellectual property as a result of the sale
of the Product in the Territory, (c) a breach by VBI of the terms of this
Agreement, or (d) VBI’s negligence or wilful misconduct, in each case except to
the extent Sanquin has an obligation to indemnify VBI therefor in accordance
with Section 9.1 hereof.

 

9.3. Limitation. VBI and Sanquin explicitly accept and agree that under no
circumstance within the scope of the present contractual relationship between
both Parties, shall one Party be required to indemnify the other Party against
punitive damages, exemplary damages, pain and suffering, and loss of
compensation, arising out or related to the breach of any representation,
warranty or other contractual obligation by a Party.

 

9.4. Notice of Claims. If any Party to be indemnified under this Section 9 (the
“Indemnified Party”) has suffered or incurred any Loss, the Indemnified Party
shall so notify the party from whom indemnification is sought (the “Indemnifying
Party”) promptly in writing describing such Loss, the amount or estimated amount
thereof, if known or reasonably capable of estimation, and the method of
computation of such Loss, all with reasonable particularity and containing a
reference to the provisions of this Agreement or any other agreement, instrument
or certificate delivered pursuant hereto in respect of which such Loss shall
have occurred. If any action at law or suit in equity is instituted by a Third
Party (a “Third Party Claim”) with respect to which the Indemnified Party
intends to claim any liability as a Loss, the Indemnified Party shall promptly
give written notification (the “Third Party Claim Notice”) to the Indemnifying
Party of such Third Party Claim and offer to tender to the Indemnifying Party
the defense of such Third Party Claim. A failure by the Indemnified Party to
give notice and to offer to tender the defense of the Third Party Claim in a
timely manner pursuant to this Section 9.4 shall not limit the obligation of the
Indemnifying Party under this Section 9, except to the extent such Indemnifying
Party is prejudiced thereby.

 

30/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

9.5. Third Party Claims.

 

9.5.1. The Indemnifying Party shall have the right, but not the obligation,
exercisable by written notice to the Indemnified Party within *** days of
receipt of a Third Party Claim Notice from the Indemnified Party with respect
thereto, to assume the conduct and control, at the expense of the Indemnifying
Party and through counsel of its choosing that is reasonably acceptable to the
Indemnified Party any Third Party Claim, and the Indemnifying Party may
compromise or settle the same, provided that the Indemnifying Party shall obtain
the prior written consent of the Indemnified Party for any proposed compromise
or settlement, except in the case of any settlement that is on solely monetary
terms, will be indemnified in full by the Indemnifying Party and provides for no
admission of liability on the part of the Indemnified Party. No Indemnified
Party may compromise or settle any Third Party Claim for which it is seeking
indemnification hereunder without the consent of the Indemnifying Party. The
Indemnifying Party shall permit the Indemnified Party to participate in, but not
control, the defense of any such action or suit through counsel chosen by the
Indemnified Party, provided that the fees and expenses of such counsel shall be
borne by the Indemnified Party. If the Indemnifying Party elects not to control
or conduct the defense of a Third Party Claim, the Indemnifying Party
nevertheless shall have the right to participate in the defense of any Third
Party Claim and, at its own expense, to employ counsel of its own choosing for
such purpose.

 

9.5.2. The parties hereto shall cooperate in the defense of any Third Party
Claim, with such cooperation to include (a) the retention and the provision of
the Indemnifying Party records and information that are reasonably relevant to
such Third Party Claim, and (b) reasonable access to employees on a mutually
convenient basis for providing additional information and explanation of any
material provided hereunder.

 

9.6. Insurance. Each Party represents and warrants that it is sufficiently self
insured or insured against any liability arising under this Section 9.

 

10. Force Majeure

 

10.1.

If either Party is prevented from complying, either totally or in part, with any
of the terms or provisions set forth in this Agreement by reason of force
majeure, including, by way of example and not of limitation, acts of God, war,
insurrection, civil commotion, destruction of production facilities or materials
by earthquake,

 

31/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

 

fire, flood or storm, labor disturbances including strikes or lockouts, epidemic
or failure of suppliers, public utilities or common carriers, or any other
similar or dissimilar cause, in each case to the extent beyond its control
despite having used commercially reasonable efforts to avoid, minimize, and
resolve such cause as promptly as possible (each, a “Force Majeure Event”), such
Party shall (a) provide written notice of same to the other Party, and
(b) subject to its following obligations with respect to such Party’s efforts to
remove the disability, its obligations that are prevented from compliance by
such Force Majeure Event are suspended, without liability, during such period,
and neither Party shall be liable to the other in damages for, nor shall this
Agreement be terminable by reason of, such Force Majeure Event. The Party
prevented from performing hereunder shall use its commercially reasonably
efforts to remove such disability as promptly as possible and shall continue
performance whenever, and to the extent, such causes are removed. The Party so
affected shall provide to the other Party a good faith estimate of the
continuing effect of the Force Majeure Event and the duration of the affected
Party’s non-performance, and periodic updates on a reasonable basis.

 

11. Term and termination

 

11.1. Term.

 

11.1.1. This Agreement is entered into for an initial term ending on
December 31, 2015 (the “Term”).

 

11.1.2. The Term shall be automatically extended for up to eighteen
(18) additional years by way of six (6) three (3) year renewal periods. Each
Party may terminate this Agreement at the end of the Term or any subsequent
renewal period, provided that VBI shall provide written notice of termination to
Sanquin at least two (2) years prior to the date of expiration of such contract
period and Sanquin shall provide written notice of termination to VBI at least
three (3) years prior to the date of expiration of such contract period, it
being understood that the Agreement will expire automatically at the end of the
eighteen (18) year renewal period (without the requirement of notice of
termination or taking into account a notice period).

 

11.1.3. This Agreement may be further extended pursuant to the mutual written
agreement of the Parties at any time prior to its expiration.

 

32/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

11.2. Termination.

 

11.2.1. Each Party shall have the right to terminate this Agreement by giving
the other Party written notice if:

 

  (i) The other Party fails to perform or violates any material provision of
this Agreement, and such failure continues unremedied for a period of thirty
(30) days after the date the notifying Party gives written notice to the
defaulting Party with respect thereto. The Parties agree that in any case the
following events are to be considered and understood as a failure to perform or
a violation of a material provision of this Agreement as referred to in this
Section 11.2.1(i):

 

  a VBI fails in a period of *** consecutive months, for whatever reason, to
settle and pay *** invoices for the manufacturing fee for the Product within the
contractual payment term set out in Section 5.5 above;

 

  b VBI fails to comply with the provisions of Section 4.12 concerning any
Annual Minimum Quantity (subject to Sanquin supplying sufficient quantities of
Product as ordered by VBI); or

 

  c VBI or ViroPharma Incorporated enters into any agreement to *** with a
Competitor without the prior written consent of Sanquin.

 

  (ii) The other Party is declared insolvent or bankrupt by a court of competent
jurisdiction, or a voluntary petition of bankruptcy is filed with any court of
competent jurisdiction by the other Party, or the other Party makes or executes
any assignment for the benefit of creditors, or a receiver is appointed to
control the business of the other Party.

 

11.3. Effect of expiration or termination.

 

11.3.1. The expiration or earlier termination of this Agreement shall be without
prejudice to any rights or obligations of the Parties that may have accrued
prior to such termination, and the provisions of Sections 1 (Definitions),
6.5.4, 7.5.3, 7.8 (Product recalls), 7.9 (Retention of samples and
documentation), 9.1, 9.2, 9.3, 9.4, 9.5, 11.3 (Effect of expiration or
termination), 16 (Confidentiality), 17.4 (Notices) and 19 (Governing law) shall
survive the expiration or termination of this Agreement.

 

11.3.2. Upon expiration or earlier termination of this Agreement, each Party, at
the request of the other shall return all data, files, records and other
materials in its possession or control containing or comprising the other
Party’s Confidential Information except that the legal department of such Party
may retain a copy for archival purposes.

 

33/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

11.3.3. Upon expiration or termination of this Agreement for any reason the
Parties shall consult with each other in order to settle any outstanding
obligations under this Agreement (to the extent possible), (a) VBI shall have
the right to sell off all Product in its inventory as of the date of expiration
or termination, provided that all fees in respect of such Product have been paid
to Sanquin, and (b) Sanquin shall have the right to retain all Product and
Intermediates in Sanquin’s and/or CAF-DCF’s inventory as of the date of
expiration or termination, unless in the event of payment by VBI of all fees due
in relation to such Product.

 

11.3.4. In the event of termination of this Agreement as a result of a material
breach of this Agreement by VBI as referred to in section 11.2.1(i) under a, b
or c, Sanquin shall *** VBI’s rights to the Regulatory Approvals as obtained by
VBI and/or the applications for Regulatory Approvals as filed by VBI.

 

12. Trademarks and Labeling

 

12.1. Prohibitions. Sanquin shall not affix to the Product, or any packaging
thereof, any label, stamp or other mark identifying Sanquin as the source of the
Product except as may be required by Applicable Law.

 

12.2. Use by Sanquin. Nothing contained herein shall give Sanquin any right to
use any VBI copyright or trademark, and Sanquin shall not obtain any right,
title, or interest in any VBI trademark by virtue of this Agreement or its
performance of services hereunder.

 

13. Assignment and delegation

 

13.1. This Agreement shall be binding upon and inure to the benefit of the
Parties, their successors and permitted assigns. Neither Party may assign this
Agreement without the prior written consent of the non-assigning Party, which
shall not be unreasonably withheld, provided however, that:

 

  (i)

VBI shall have the right, from time to time, and without the necessity of
providing notice to or obtaining the consent of Sanquin, to delegate, assign,
and/or subcontract to any wholly owned Affiliate(s), certain of the rights
and/or obligations under this Agreement, and including, among other things,
responsibility for European and outside the United States of America Territory
regulatory submissions, manufacturing and logistics activities in Europe,
including inventory control and management of Source Plasma, logistics and
distribution activities for Source Plasma within Europe, and oversight and
direction of manufacture and performance of activities by Sanquin in Europe.
Accordingly, and without

 

34/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

 

limiting the generality of the foregoing, any obligation assigned to VBI under
this Agreement may be performed by its Affiliate without the need for this
Agreement to state explicitly that VBI shall procure the performance of any
particular Affiliate in any particular circumstances; provided, however, that in
all cases, VBI shall remain the contract Party under the Agreement and shall
remain responsible to Sanquin for the performance of all such obligations under
this Agreement; and

 

  (ii) Sanquin shall have the right, from time to time, and without the
necessity of providing notice to or obtaining the consent of VBI, to delegate,
assign, and/or subcontract to CAF-DCF and any wholly owned Affiliate(s), certain
of the rights and/or obligations under this Agreement, it being understood that
Sanquin shall remain the contract Party under the Agreement and shall remain
responsible to VBI for the performance of all such obligations under this
Agreement.

 

14. Change of control VBI and ViroPharma Incorporated

 

14.1. Prior to VBI and/or ViroPharma Incorporated entering into any agreement to
merge, be acquired or sell substantially all of its assets to another company,
Sanquin shall have the right to conduct due diligence to establish that said
company is not to be considered as a Competitor.

 

14.2. VBI and/or ViroPharma Incorporated shall not enter into any agreement to
merge, be acquired or sell substantially all of its assets with a Competitor
without the prior written consent of Sanquin, which shall not be unreasonably
withheld.

 

14.3. VBI and ViroPharma Incorporated agree that any surviving entity in a
merger, acquirer of assets, or any other successor of VBI and/or ViroPharma
Incorporated shall be bound by and subject to all of the terms and conditions of
this Agreement.

 

15. Non-compete

 

15.1. As from the Effective Date up to 31 December 2018, VBI, its Affiliates and
its sublicensees shall not distribute, market, offer for sale, sell, import or
promote any Competitive Product in the Territory, except with the consent of
Sanquin.

“Competitive Product” means any pharmaceutical product, other than the Product,
that (a) is a C1 esterase inhibitor or any other pharmaceutical product with C1
esterase inhibitor like actions; (b) is approved for commercial sale in the
applicable country in the Territory; and (c) is sold with a label that includes
indications substantially identical to any indication for the Product in the
applicable country in the Territory.

 

35/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

16. Confidentiality

 

16.1. Non-Disclosure. The Receiving Party agrees not to disclose Confidential
Information of the Disclosing Party to a Third Party or to an Affiliate and to
use Confidential Information of the Disclosing Party only for the purposes of
this Agreement. For the avoidance of doubt: any and all information that is
included in or filed with respect to Regulatory Approvals shall be deemed
Confidential Information.

 

16.2. Exclusions to Confidentiality. The restrictions contained in Section 16.1
shall not apply to Confidential Information that (i) is submitted by the
Receiving Party to Regulatory Authorities to facilitate the issuance of
Regulatory Approvals, provided that reasonable measures shall be taken to assure
confidential treatment of such information; or (ii) is otherwise required to be
disclosed in compliance with Applicable Law or applicable regulations
(including, without limitation, to comply with SEC, NASDAQ or stock exchange
disclosure requirements) or order by a court or other regulatory body having
competent jurisdiction; provided that if a Party is required to make any such
disclosure of the other Party’s Confidential Information it will give reasonable
advance notice to the other Party of such disclosure requirement and will use
its best efforts to secure confidential treatment of such Confidential
Information required to be disclosed.

 

16.3. Liability. A Party shall be liable for a breach of the obligations of this
Section 16 by an employee or agent of such Party.

 

16.4. Return of Confidential Information. Upon termination of this Agreement,
upon the first request of the Disclosing Party, the Receiving Party shall
promptly return to the Disclosing Party the Disclosing Party’s Confidential
Information, including all copies thereof, except to the extent that retention
of such Confidential Information is reasonably necessary for the Receiving Party
to fulfill its obligations contemplated hereby, including its obligations of
confidentiality, nondisclosure and nonuse hereunder. At the Disclosing Party’s
written request, the Confidential Information that is otherwise required to be
returned to the Disclosing Party shall be destroyed and such destruction shall
be certified in writing to the Disclosing Party by an authorized officer of the
Receiving Party. The return and/or destruction of such Confidential Information
as provided above shall not relieve the Receiving Party of its other obligations
under this Agreement.

 

36/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

17. Miscellaneous

 

17.1. Waiver. A failure by one of the Parties to this Agreement to assert its
rights for or upon any breach or default of this Agreement shall not be deemed a
waiver of such rights nor shall any such waiver be implied from acceptance of
any payment. No such failure or waiver in writing by any one of the Parties
hereto with respect to any rights shall extend to or affect any subsequent
breach or impair any right consequent thereon.

 

17.2. Severability. The Parties agree that it is the intention of neither Party
to violate any public policy, statutory or common laws, and governmental or
supranational regulations and if any provision of this Agreement is or becomes
invalid or non-binding, the Parties shall remain bound by all other provisions
hereof. In that event, the Parties shall replace the invalid or non-binding
provision by a provision that is valid and binding and that has, to the greatest
extent possible, a similar effect as the invalid or non-binding provision, given
the contents and purpose of this Agreement.

 

17.3. Independent Contractors. It is not the intent of the Parties hereto to
form any partnership or joint venture. Each Party shall, in relation to its
obligations hereunder, act as an independent contractor, and nothing in this
Agreement shall be construed to give such party the power or authority to act
for, bind or commit the other Party in any way whatsoever.

 

17.4. Notices. Without prejudice to Section 19.5 below, all notices and other
communications required or desired to be given or sent by one Party to the other
Party shall be in writing, in the English language, and shall be deemed to have
been given (a) on the date of delivery, if delivered to the persons identified
below, (b) five calendar days after mailing if mailed, with proper postage, by
certified or registered airmail, postage prepaid, return receipt requested,
addressed as set forth below, (c) on the date of receipt if sent by telecopy or
e-mail, and confirmed in writing in the manner set forth in subsection (b) on or
before the next day after the sending of the telecopy or e-mail, as the case may
be, or (d) two (2) Business Days after delivered to an internationally
recognized overnight courier service marked for overnight delivery, as follows:

To Sanquin:

Stichting Sanquin Bloedvoorziening

 

37/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

Plesmanlaan 125

1066 CX Amsterdam

The Netherlands

Attn: Managing director of the Plasma Products Division

Telephone:+31 20 512 3744

Telecopy: +31 20 512 3794

E-mail: r.tiebout@sanquin.nl, with a copy to: robert.tiebout@caf-dcf.redcross.be

With a copy to:

Stichting Sanquin Bloedvoorziening

Plesmanlaan 125

1066 CX Amsterdam

The Netherlands

Attn: Corporate Secretary

Telephone: +31 20 512 3769

Telecopy: +31 20 512 3303

E-mail: m.debruijn@sanquin.nl

To VBI:

ViroPharma Biologics, Inc.

730 Stockton Drive

Exton, Pennsylvania 19341

USA

Attn: President

Telephone: 1 (610) 458-7300

Telecopy: 1 (610) 458-7380

Email: Daniel.Soland@viropharma.com

With a copy to:

ViroPharma Biologics, Inc.

730 Stockton Drive

Exton, Pennsylvania 19341

USA

Attn: Corporate Secretary

Telephone: 1 (610) 458-7300

Telecopy: 1 (610) 458-7380

Email: Peter.Wolf@viropharma.com

 

38/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

Any Party may change such Party’s address for notices by notice duly given
pursuant to this Section 17.4.

 

17.5. Captions. The captions in this Agreement are solely for convenience of
reference and shall not be used for purposes of interpreting or construing the
provisions hereof.

 

17.6. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.

 

18. Entire Agreement

 

18.1. This Agreement, the Original Quality Agreements (to be replaced by the
Quality Agreement) and the PV Agreement (to be entered into) constitute the
entire agreement between the Parties with respect to the subject matter hereof
and thereof and supersede and replace all prior agreements, understandings,
writings and discussions between the Parties.

 

18.2. This Agreement amends and restates the Original Agreement in its entirety
as of the Effective Date, and replaces the Original Agreement in its entirety as
of the Effective Date. The Quality Agreement will amend and restate the original
Quality Agreements in their entirety as of the date of execution of the Quality
Agreement.

 

18.3. This Agreement may not be amended except by a written instrument executed
by the Parties.

 

19. Governing law and dispute resolution

 

19.1. This Agreement is governed by, and all disputes arising under or in
connection with this Agreement shall be resolved in accordance with the laws of
The Netherlands (to the exclusion of the United Nations Convention on Contracts
for the International Sale of Goods (CISG)).

 

19.2.

The Parties shall endeavor to resolve any dispute arising out of or in
connection with this Agreement by negotiation. If, within *** days after written
notice by either Party of the existence of a dispute, the Parties do not resolve
such dispute, then the dispute shall be referred to a representative for each
Party for further negotiation. Any dispute arising out of or in connection with
this Agreement which remains unresolved *** days after either Party gives
written notice of the existence of such dispute shall be finally resolved by
arbitration in accordance with the Rules of the Netherlands Arbitration
Institute. The arbitral tribunal shall comprise of three arbitrators. The place
of arbitration shall be Amsterdam, the

 

39/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

 

Netherlands. The language to be used in arbitration shall be English. The
arbitral tribunal shall decide in accordance with the rules of law. This
Section 19.2 is without prejudice to Section 19.4 and the provisions in Appendix
3 regarding the determination of net sales by an Expert.

 

19.3. The Parties undertake to keep confidential all awards in their
arbitration, together with all materials in the proceedings created for the
purpose of the arbitration and all other documents produced by another Party in
the proceedings not otherwise in the public domain, save and to the extent that
disclosure may be required of a party by legal duty, to protect or pursue a
legal right or to enforce or challenge an award in legal proceedings before a
court or other judicial authority.

 

19.4. Notwithstanding the foregoing, either Party has the right to apply to any
court of competent jurisdiction for provisional relief, including pre-arbitral
attachments, a temporary restraining order, temporary injunction, permanent
injunction and/or order of specific performance, as may appear reasonably
necessary to preserve the rights of either Party. The application by either
party to a judicial authority for such measures shall not be deemed to be an
infringement or a waiver of the arbitration agreement and shall not affect the
relevant powers reserved to the arbitrator.

 

19.5. For the purposes of the service (betekening) of any litigation and
arbitration documents such as a writ of summons, a statement of claim, a legal
judgment or arbitration award under this Agreement, VBI elects to have its
domicile (woonplaats) at: the offices of DLA Piper Nederland N.V., Gebouw
Meerpark, Amstelveenseweg 638, 1081 JJ, Amsterdam, The Netherlands, or such
other address for which notice is duly given under this Agreement.
Simultaneously with the service of any such litigation or arbitration document
in accordance with the aforementioned, Sanquin shall send a copy of such
document to VBI by telecopy or by e-mail in accordance with Section 17.4;
provided that service shall not be effective in the absence of such simultaneous
transmission by telecopy or e-mail.

 

40/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

In witness whereof, the Parties have caused their duly authorized
representatives to execute this Agreement as of the Effective Date:

 

VIROPHARMA BIOLOGICS, INC. By:  

/s/ Daniel B. Soland

Title:   President and Director STICHTING SANQUIN BIOEDVOORZIENING By:  

/s/ T.J.F Buunen

Title:   Chairman

 

41/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

PARENT GUARANTY

ViroPharma Incorporated, a corporation organized under the laws of the State of
Delaware, United States of America, hereby guaranties the performance by
ViroPharma Biologics, Inc. of each and every covenant, agreement and obligation
set forth in the Distribution and Manufacturing Services Agreement for the
Americas and Israel to which this guaranty is attached, when and as due in
accordance with the terms of such Distribution and Manufacturing Services
Agreement for the Americas and Israel. This guaranty shall be governed by and
interpreted in accordance with the laws of the Netherlands, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this guaranty to the substantive law of
another jurisdiction. ViroPharma Incorporated hereby submits to, and agrees to
be bound by: (a) the dispute resolution provisions set forth in Section 19 of
the Distribution and Manufacturing Services Agreement for the Americas and
Israel, (b) the change of control provision set forth in Section 14 of the
Distribution and Manufacturing Services Agreement for the Americas and Israel,
(c) the confidentiality provisions set forth in Section 16 of the Distribution
and Manufacturing Services Agreement for the Americas and Israel, and (d) the
notice provisions set forth in Section 17.4 of the Distribution and
Manufacturing Services Agreement for the Americas and Israel, and the notice
information for such purposes is:

ViroPharma Incorporated

730 Stockton Drive

Exton, Pennsylvania 19341

USA

Attn: CEO

Telephone: 1 (610) 458-7300

Telecopy: (610) 458-7380

Email: Vincent.Milano@viropharma.com

 

42/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

With a copy to:

ViroPharma Incorporated

730 Stockton Drive

Exton, Pennsylvania 19341

USA

Attn: General Counsel

Telephone: 1 (610) 458-7300

Telecopy: (610) 458-7380

Email: Peter.Wolf@viropharma.com

For the purposes of the service (betekening) of any litigation and arbitration
documents such as a writ of summons, a statement of claim, a legal judgment or
arbitration award under this Parent Guarantee, ViroPharma Incorporated elects to
have its domicile (woonplaats) at: the offices of DLA Piper Nederland N.V.,
Gebouw Meerpark, Amstelveenseweg 638, 1081 JJ, Amsterdam, The Netherlands, or
such other address for which notice is duly given under this Agreement.
Simultaneously with the service of any such litigation or arbitration document
in accordance with the aforementioned, Sanquin shall send a copy of such
document to ViroPharma Incorporated by telecopy or by e-mail in accordance with
Section 17.4; provided that service shall not be effective in the absence of
such simultaneous transmission by telecopy or e-mail.

This Parent Guarantee will survive the termination of the Distribution and
Manufacturing Services Agreement for the Americas and Israel to which this
guaranty is attached, so long as a commercial relationship between Sanquin and
VBI and/or any of its Affiliates exists.

 

ViroPharma Incorporated By:  

/s/ Vincent Milano

Name:  

Vincent Milano

Title:  

President, CEO and Chairman

 

43/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

APPENDIX 1 – ANNUAL MINIMUM QUANTITY (IN MILLION UNITS OF PRODUCT)

 

Calendar year

  

Annual Minimum Quantity

***    *** ***    *** ***    *** ***    *** *** and onwards    ***

 

44/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

APPENDIX 2 – FEES

 

2. Handling Services fee

 

2.1. The fee for the Handling Services amounts to *** per kg of Source Plasma
delivered by VBI to Sanquin (independent of whether or not such Source Plasma is
used for toll manufacturing of Product by Sanquin).

 

2.2. The fee for the Handling Services shall be adjusted *** on ***, starting on
***, on the basis of the adjustment of the *** according to the *** according to
the following formula: ***.

 

3. Manufacturing fee

 

3.1. The fee for the manufacturing of the Product is as set out below:

 

Volume (Units) during each *** month-period

  

Fee per Vial

*** million

   ***

In excess of *** million

   ***

 

3.2. The manufacturing fee shall be adjusted *** on ***, starting on ***, on the
basis of the adjustment of the *** according to the following formula: ***.

 

3.3. Concerning the manufacturing fee the following applies:

 

  a it is assumed that a Vial contains *** Units;

 

  b the Product shall be delivered by Sanquin to VBI without official Batch
release, or similar approval, by any Governmental Authority;

 

  c the Product shall be supplied as filled and freeze-dried product in Vials
which are individually labelled (using normal labeling, not including any rfid’s
(radio frequency id’s) or similar devices in the label) and packed in an
individual box including a package insert;

 

  d the individually packed Vials shall be grouped together in boxes containing
at least *** individual Vials;

 

  e those *** (or more)-Vial boxes again grouped together in a bigger box made
out of material which is sufficiently sturdy to avoid damage of the Vials or
exposure of the Product to temperatures exceeding the specified limits under
normal shipment conditions; and

 

45/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

  f the Product as supplied by Sanquin to VBI shall not include any water for
injections and/or infusion sets.

 

4. Batch release fee

 

4.1. The Batch release fee amounts to *** per Batch.

 

4.2. The Batch release fee shall be adjusted *** on ***, starting on ***, on the
basis of the adjustment of the *** according to the following formula: ***.

 

46/47



--------------------------------------------------------------------------------

Execution copy dated 8 January 2010

 

APPENDIX 3 – DETERMINATION NET SALES

 

1. Each time within a period of one (1) month upon expiry of a Reference Year,
VBI shall send to Sanquin a report on the total net sales of Product in the
Territory in such Reference Year, specifying the sales volumes and net sales
prices per country, it being understood that such net sales shall be determined
in accordance with US GAAP.

 

2. Within *** Business Days upon receipt of any such report as referred to in 1
Sanquin may notify VBI whether it wishes to dispute the number of net sales in
the report. Such notification shall include the reasons for such dispute in
reasonable detail. If no notification is sent within such period or if the
Parties otherwise agree on the number of net sales, such number shall be final.

 

3. If a notification as referred to in 2 is received by VBI the Parties shall
endeavor to agree on the number of the net sales in the Reference Year concerned
within *** Business Days of the submission of such notification to VBI.

 

4. If the Parties will not have agreed in writing on the number of net sales,
within the *** Day period referred to in 3, the Parties shall appoint an
independent accountant (onafhankelijke registeraccountant) of a firm of
international repute (the “Expert”) to determine the net sales in a final and
binding resolution (bindend advies).

 

5. Failing agreement on the Expert between the Parties before the expiry of that
*** Business Day period, the Expert shall be appointed within *** Business Days
after the expiry of such period by the President of the Royal Institute of
Chartered Accountants (Koninklijke Nivra) on written request of either of the
Parties.

 

6. The Expert shall as soon as possible thereafter, but in any event within ***
Business Days of his appointment, notify the Parties of his decision on the
determination of the net sales.

 

7. Any *** payable to the Expert shall be *** the Parties. The *** shall be
borne by the Parties in such proportion as the Expert shall, in his decision,
determine to be reasonable.

 

47/47